DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          FLORIDA DEPARTMENT OF TRANSPORTATION,
                         Appellant,

                                   v.

                          TOWN OF DAVIE,
                             Appellee.

                             No. 4D20-103

                         [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE15-
019355(21).

  Luke G. Ford and Richard Alayon of Alayon & Associates, Coral
Gables, for appellant.

  David S. Henry and Thomas W. Arnst of Kelley Kronenberg, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER and KLINGENSMITH, JJ., and NUTT, JAMES, Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.